DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
Priority
Claims 1-20 are given the benefit of Provisional Application No. PCT/UCN2018/077895, filed 02 March 2018, and Foreign Application No. 201710119785.8, filed 02 March 2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 August 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 30 August 2019. These drawings are accepted.
Claim Interpretation
The term “reference genome” in claims 1, 7, 15, and 16, and page 5 in the specification (para. 4) is interpreted as meaning a “complete genome.”
The term “sample” in claims 1, 2, 8, and 15 is interpreted to mean a “biopsy cell” as discussed on page 3 (para. 5) of the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 15, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 are indefinite for recitation of the variables Mi, Mj, and Mnps because it is not clear what the distinction is between them.
Claim 16 is indefinite for recitation of the phrase “the reference genome covers 50% or more of the whole genome” because the reference genome does not cover 100% of the genome. 
Claims 11 and 17 are indefinite for recitation of the term “length” because it is not clear what unit of measurement is applicable. For the purpose of examination, the term length has been interpreted to mean nucleotide bases.
Claims 2-9, 12, 13, and 18-20 are rejected for the same reason as claims 1, 11, 15, and 17 because they depend from claims 1 and 11 and fail to remedy the indefiniteness of claims 1 and 11.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim 7 limitation of “the reference genome comprises a whole genome” does not further the claim 1 limitation of a “reference genome” which is described by the specification (page 5, para. 4) as a “whole genome.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: (a) mathematical concepts, (e.g., mathematical relationships, formulas or equations, mathematical calculations); and (b) mental processes, i.e., concepts performed in the human mind, (e.g., observation, evaluation, judgement, opinion).


Following the flowchart in MPEP 2106:
Eligibility Step 1
	The claims are directed to methods and products which are encompassed by the categories of statutory subject matter. Thus, the claims satisfy the subject matter eligibility requirements under step 1.
Eligibility Step 2A: Prong one
	In determining whether a claim is directed to a judicial exception, examination is performed that analyzes whether the claim recites a judicial exception, i.e., whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.
Independent claim 1 recites identifying a balanced translocation breakpoint in an embryo, dividing the reference genome into region segments called windows, determining the copy number of each window, determining the threshold range of the normal copy numbers, determining the trimean of the copy numbers of each window and surrounding windows, recording the windows with a trimean that does not fall within the threshold range, combining successive windows until a normal window is encountered, defining the successive windows as a level 1 region, determining the trimean of each window in the level 1 region and surrounding windows, recording the first window as the first breakpoint (bp1) and recording the normal and abnormal transition window as breakpoint (bpi), defining the region between two breakpoints as a level 2 region, determining the trimean of each window in the level 2 region, determining the window with a trimean that falls outside the threshold range is the precise copy number variation region, identifying the start and end positions of the region as the start and end breakpoints of the copy number variation, selecting multiple embryos with an abnormal copy number, determining the balanced translocation breakpoints on two chromosomes in each embryo, determining the trimean of the balanced translocation breakpoints on the two chromosomes, respectively, and identifying the precise balanced translocation breakpoints in the embryo. Independent claim 1 recites the mental process and mathematical concept grouping of abstract ideas noted above.
Dependent claim 8 further recites a mental process and a mathematical concept of determining a threshold range of the normal copy numbers. Dependent claim 9 further recites a mental process of determining the number of the surrounding windows is from 10 to 100. Dependent claim 10 further recites a mental process and a mathematical concept of identifying the balanced translocation breakpoint in the embryo by using the method according to claim 1, a mental process of detecting SNPs around the breakpoint, a mental process of embryo haplotype analysis comprising a mental process of selecting effective SNPs, a mental process of haplotyping one parent according to the SNP genotypes, a mental process of constructing the haplotype of the other parent by reference to the embryos having a normal copy number, a mental process of haplotyping the embryos having an abnormal copy number, a mental process of classifying the haplotypes into translocation-carrying and non-translocation-carrying haplotypes, a mental process of determining the haplotyping results, a mental process of determining the carrying status of the embryo by haplotyping the embryos having a normal copy number, and then comparing with the haplotyping results as described in step (4') to determine the translocation-carrying status in the embryo. Dependent claim 11 further recites a mental process of determining the length around the breakpoint is 2 × 105 - 5 × 106. Dependent claim 12 further recites a mental process of determining the number of SNPs around the breakpoint is from 10 to 500. Dependent claim 14 further recites a mental process of considering that the effective SNP is homozygous in one parent and heterozygous in the other parent. Dependent claim 15 further recites a mental process of dividing the reference genome into region segments called windows, a mental process and a mathematical concept of determining the copy number of each window, a mental process and a mathematical concept of determining the threshold range of the normal copy numbers, a mental process and a mathematical concept of determining the trimean of the copy numbers of each window and surrounding windows, a mental process of recording the windows with a trimean that does not fall within the threshold range, a mental process of combining successive windows until a normal window is encountered, a mental process of defining the successive windows as a level 1 region, a mental process and a mathematical concept of determining the trimean of each window in the level 1 region and surrounding windows, a mental process of recording the first window as the first breakpoint (bp1) and recording the normal and abnormal transition window as breakpoint (bpi), a mental process of defining the region between two breakpoints as a level 2 region, a mental process and a mathematical concept of determining the trimean of each window in the level 2 region, a mental process of determining the window with a trimean that falls outside the threshold range is the precise copy number variation region, a mental process of identifying the start and end positions of the region as the start and end breakpoints of the copy number variation, a mental process of detecting SNPs around the breakpoint, a mental process of embryo haplotype analysis comprising a mental process of selecting effective SNPs, a mental process of haplotyping one parent according to the SNP genotypes, a mental process of constructing the haplotype of the other parent by reference to the embryos having a normal copy number, and mental process of comparing parental haplotypes with the haplotypes of the embryos having an abnormal copy number to determine the haplotyping results, a mental process of determining the carrying status of the embryo comprising haplotyping the embryos having a normal copy number, and then comparing with the haplotyping results to determine the translocation-carrying status in the embryo.  Dependent claim 17 further recites a mental process of determining the length of the window is 1 × 102 - 1 × 106. Dependent claim 18 further recites a mental process and a mathematical concept of correcting the copy number of each window and calculating the corrected copy number of each window. Dependent claim 19 further recites a mental process and a mathematical concept of determining the trimean. Dependent claim 20 further recites a mental process of determining that the number of the surrounding windows is from 3 to 10.
Eligibility Step 2A: Prong two
	In determining whether a claim is directed to a judicial exception, further examination is performed that analyzes if the claim recites additional elements that when examined as a whole integrates the judicial exception(s) into a practical application (MPEP 2106.04(d)). A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
The additional element in claims 1-7, 10, 13, 15, and 16 of obtaining a sample for DNA testing, amplifying the sample, constructing a library, aligning to a complete reference genome, designing a probe array and primers and obtaining sequence reads are a data gathering step that does not integrate the recited judicial exception into a practical application. Thus, the claims do not integrate the abstract ideas into practical application (MPEP 2106.05(f)).
Data gathering steps are not an abstract idea, but rather they are extra-solution activity, as they collect the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application.
Claims 1-7, 10, 13, 15 and 16 do not recite additional elements which would integrate a judicial exception into a practical application.
Eligibility Step 2B
	Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept. The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05). Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they amount to significantly more than the judicial exception (MPEP 2106.05A i-vi).
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the additional element of obtaining data in claims 1-7, 10, 13, 15, and 16 are conventional.
Regarding conventionality of computer components and computer processes, the MPEP states at 2106.05(b):
2106.05(b)    Particular Machine [R-10.2019]
When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).
It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id.
All claims must be evaluated for eligibility using the two-part test from Alice/Mayo. If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test ("M-or-T test"). Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010) (explaining that a claim may be eligible even if it does not satisfy the M-or-T test); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) ("[T]here is nothing that requires a method ‘be tied to a machine or transform an article’ to be patentable"). And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an 'inventive concept.'").
Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether an element (or combination of elements) is a particular machine. For information on the definition of the term "machine," see MPEP § 2106.03.
When determining whether a machine recited in a claim provides significantly more, the following factors are relevant.
I.    THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)
II.    WHETHER THE MACHINE OR APPARATUS IMPLEMENTS THE STEPS OF THE METHOD
Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").
III.    WHETHER ITS INVOLVEMENT IS EXTRA-SOLUTION ACTIVITY OR A FIELD-OF-USE
Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.

The MPEP further discusses conventional computer processes at 2106.05(d)II:

        II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).
The additional element of embryo biopsy in claims 2 and 3 is conventional. Evidence for the conventionality is shown in Cimadomo et al. (BioMed Research International. 2016. Vol. 2016, pp. 1-10). Cimadomo et al. reviews cleavage stage blastomere biopsy as the most commonly used method (Abstract).
The additional element of single-cell amplification of the sample to be tested, constructing a library followed by targeted high-throughput sequencing, and aligning sequencing reads to a reference genome in claims 1, 4-7, 10, 13, and 15, is conventional. Evidence for the conventionality is shown in Huang et al. (Annual Review of Genomics and Human Genetics. 2015. Vol. 16, pp. 79-102). Huang et al. reviews single-cell amplification (page 80), constructing a library (page 84), followed by targeted high-throughput sequencing (page 94), and aligning sequencing reads to a reference genome (Figure 5).
The additional element in claim 6, wherein the sequencing is performed at a sequencing read length of no less than 30 bp, and a sequencing depth of no less than 0.1 times of the genome is conventional. Evidence for the conventionality is shown in Sims et al. (Nature Reviews Genetics. 2014. Vol. 15, pp. 121-132). Sims et al. reviews sequencing depth and coverage in genomic analyses and shows that in whole genome sequencing, reasonable specificity can be obtained with an average depth of as little as 0.1× (page 124, column 2, para. 1). Sims et al. further shows that minimum sequencing read length can vary based on the study design (page 125, column 2, para(s). 2-3; page 126, column 1 para. 3, and column 2, para. 2; page 129, column 2, para. 2).
Furthermore, the additional elements evaluated in combination do not contribute an inventive concept, i.e., do not amount to significantly more than the judicial exception(s). The data gathering steps provide the data for the judicial exceptions, which are carried out by a general-purpose computer. Thus, there is not any non-routine step or element that has been clearly identified.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Voet et al. (Nucleic Acids Research. 2013. Vol. 41(12), pp. 6119-6138) in view of Treff et al. (Fertility & Sterility. 2014. Volume 102(3), Supplement, e181, Abstract), Nilsen et al. (BMC Genomics. 2012. Vol. 13(591), pp. 1-16) and Knott (Human Psychopharmacology: Clinical and Experimental. 2000. Vol. 15, pp. 479-498).
Independent claim 1 recites a method for identifying a balanced translocation breakpoint in an embryo, comprising the steps of: (1) obtaining a sample to be tested from an embryo and DNA from the parents; (2) amplifying the sample to be tested, and constructing a library followed by sequencing; (3) aligning genome sequencing reads obtained in step (2) to a reference genome to obtain position information of the genome sequencing reads aligned on the reference genome; (4) dividing the reference genome into N region segments, each of which is taken as a window, and calculating the copy number of each window; (5) determining the threshold range of the normal copy numbers, calculating the trimean Mi of the copy numbers of each window and surrounding windows window-by-window, recording the windows with a Mi that does not fall within the threshold range, and combining successive windows until a normal window is encountered; (6) defining the successive windows as described in step (5) as a level 1 region, and further calculating the trimean Mnps of each window in the level 1 region and surrounding windows, wherein the first window is recorded as the first breakpoint bp1 and the normal and abnormal transition window is recorded as breakpoint bpi; (7) defining the region between two breakpoints as a level 2 region, and further calculating the trimean Mj of each window in the level 2 region, wherein the window with a Mj that falls outside the threshold range is the precise copy number variation region, and the start and end positions of the region are the start and end breakpoints of the copy number variation; and (8) selecting multiple embryos with an abnormal copy number, calculating the balanced translocation breakpoints on two chromosomes in each embryo by using steps (1)-(7), and calculating the trimean of the balanced translocation breakpoints on the two chromosomes, respectively, which is the precise balanced translocation breakpoints in the embryo; wherein i and j are independently any positive integer from 1 to N. Independent claim 10 recites a method for determining a balanced translocation-carrying status in an embryo, comprising the following steps: (1') identifying the balanced translocation breakpoint in the embryo by using the method according to claim 1; (2') detecting SNPs around the breakpoint; (3') embryo haplotype analysis: selecting effective SNPs, haplotyping one parent according to the SNP genotypes thereof, and constructing the haplotype of the other parent by reference to the embryos having a normal copy number; (4') haplotyping the embryos having an abnormal copy number, and then classifying the haplotypes into translocation-carrying and non-translocation-carrying ones to determine the haplotyping results; and (5') determination of the carrying status of the embryo: haplotyping the embryos having a normal copy number, and then comparing with the haplotyping results as described in step (4') to determine the translocation-carrying status in the embryo.
Dependent claim 2 further recites that the sample to be tested in step (1) is a biopsy cell of the embryo. Dependent claim 3 further recites that the biopsy cell is an ectodermal cell collected from the embryo when it develops to the blastomere or blastocyst stage. Dependent claim 4 further recites that the amplification in step (2) is a single cell amplification. Dependent claim 5 further recites that the single cell amplification is performed by any one of the group consisting of Primer Extension Preamplification PCR, Degenerate Oligonucleotide Primer PCR, Multiple Displacement Amplification, and Multiple Annealing and Looping Based Amplification Cycles, or a combination of at least two thereof. Dependent claim 6 further recites the sequencing in step (2) is performed by using a high throughput sequencing platform; the sequencing is single-end sequencing and/or paired-end sequencing, the sequencing is performed at a sequencing read length of no less than 30 bp; and the sequencing is performed at a sequencing depth of no less than 0.1 times of the genome. Dependent claim 7 further recites that the reference genome comprises a whole genome. Dependent claim 8 further recites the threshold range in step (5) is between N - σ and N + σ, wherein N is the ploidy of the sample to be tested, and σ is 0.05-0.2; alternatively, the threshold range in the step (5) is between N-m × SD and N+m × SD, wherein N is the ploidy of the sample to be tested, m is any integer from 1 to 3, and SD is the standard deviation of the copy numbers of all windows of the sample to be tested. Dependent claim 9 further recites that the number of the surrounding windows in step (5) is from 10 to 100. Dependent claim 11 further recites the length around the breakpoint in step (2') is 2 × 105 - 5 × 106. Dependent claim 12 further recites the number of SNPs in step (2') is from 10 to 500. Dependent claim 13 further recites that detecting SNPs around the breakpoints is performed by using any one method of the group consisting of designing probe array and performing target sequencing, designing primers and subjecting the amplicon to first generation sequencing, and designing primers and subjecting the amplicon to next generation sequencing, or a combination of at least two thereof. Dependent claim 14 further recites that the effective SNP is homozygous in one parent and heterozygous in the other parent. Dependent claim 15 further recites (1) obtaining a sample to be tested from an embryo and DNA from the parents; (2) amplifying the sample to be tested, and constructing a library followed by sequencing; (3) aligning the genome sequencing reads obtained in step (2) to a reference genome to obtain position information of the genome sequencing reads aligned on the reference genome; (4) dividing the reference genome into N region segments, each of which is taken as a window, and calculating the copy number of each window; (5) determining the threshold range of the normal copy numbers, calculating the trimean Mi of the copy numbers of each window and surrounding windows window-by-window, recording the windows with a Mi that does not fall within the threshold range, and combining successive windows until a normal window is encountered; (6) defining the successive windows as described in step (5) as a level 1 region, and further calculating the trimean Mnps of each window in the level 1 region and surrounding windows, wherein the first window is recorded as the first breakpoint bp1 and the normal and abnormal transition window is recorded as breakpoint bpi; (7) defining the region between two breakpoints as a level 2 region, and further calculating the trimean Mj of each window in the level 2 region, wherein the window with a Mj that falls outside the threshold range is the precise copy number variation region, and the start and end positions of the region are the start and end breakpoints of the copy number variation; (8) selecting multiple embryos with an abnormal copy number, calculating the balanced translocation breakpoints on two chromosomes in each embryo by using steps (1)-(7), and calculating the trimean of the balanced translocation breakpoints on the two chromosomes, respectively, which is the precise balanced translocation breakpoints in the embryo; (9) detecting SNPs around the breakpoint; (10) embryo haplotype analysis: selecting effective SNPs, haplotyping one parent according to the SNP genotypes thereof, constructing the haplotype of the other parent by reference to the embryos having a normal copy number, and comparing with the haplotypes of the embryos having an abnormal copy number to determine the haplotyping results; and (11) determination of the carrying status of the embryo: haplotyping the embryos having a normal copy number, and then comparing with the haplotyping results as described in step (10) to determine the translocation-carrying status in the embryo; wherein i and j are independently any positive integer from 1 to N. Dependent claim 16 further recites that the reference genome covers 50% or more of the whole genome. Dependent claim 17 further recites that the window in step (4) has a length of 1 × 102 -1 × 106. Dependent claim 18 further recites that step (4) further comprises a step of correcting the copy number of each window and calculating the corrected copy number of each window. Dependent claim 19 further recites that the trimean is calculated according to the following formula: M = Q1/4 + Md/2 + Q3/4, wherein Q1 is the lower quartile, Md is the median, and Q3 is the upper quartile. Dependent claim 20 further recites that the surrounding windows in step (6) is from 3 to 10.
Voet et al. teaches obtaining a sample to be tested from an embryo and DNA from the parents (page 6120, column 2, para. 3), amplifying the sample to be tested (page 6121, column 1, para. 2), constructing a library followed by sequencing (page 6121, column 1, para. 3), aligning genome sequencing reads to a reference genome to obtain position information of the genome sequencing reads aligned on the reference genome (page 6121, column 1, para. 5), dividing the reference genome into segments, each of which is taken as a window, and calculating the copy number of each window (page 6121, column 1, para. 6), determining the threshold range of the normal copy numbers (page 6122, column 1, para. 1), single-cell copy number profiling (page 6121, column 1, para. 6), detection of copy number breakpoints (Supplementary Figure 5), the sample to be tested is a biopsy cell of the embryo (page 6120, column 2, para. 3), the biopsy cell is an ectodermal cell collected from the embryo when it develops to the blastomere or blastocyst stage (page 6120, column 2, para. 3), the amplification step is a single cell amplification (page 6121, column 1, para. 2), the single cell amplification is performed by any one of the group consisting of Primer Extension Preamplification PCR, Degenerate Oligonucleotide Primer PCR, Multiple Displacement Amplification, and Multiple Annealing and Looping Based Amplification Cycles, or a combination of at least two thereof (page 6121, column 1, para. 2), the sequencing is performed by using a high throughput sequencing platform (page 6121, column 1, para(s). 3-4), the sequencing is single-end sequencing and/or paired-end sequencing(page 6121, column 1, para(s). 3-4), the sequencing is performed at a sequencing read length of no less than 30 bp (Supplementary Table 1), the sequencing is performed at a sequencing depth of no less than 0.1 times of the genome (Supplementary Figure 1), the reference genome comprises a whole genome (page 6121, column 1, para. 5), establishing a threshold range of the normal copy numbers (page 6122, column 1, para. 1), the reference genome covers 50% or more of the whole genome (page 6121, column 1, para. 5), the window in step (4) has a length of 1 × 102 -1 × 106 (page 6123, column 2, para. 1), and a step of correcting the copy number of each window and calculating the corrected copy number of each window (page 6121, column 2, para. 1).
Voet et al. does not teach a method for identifying a balanced translocation breakpoint in an embryo, that the number of the surrounding windows in step (5) is from 10 to 100, the trimean is calculated according to the following formula: M = Q1/4 + Md/2 + Q3/4, or that the number of the surrounding windows in step (6) is from 3 to 10. The reference does not teach determining a balanced translocation-carrying status in an embryo, detecting SNPs around the breakpoint, selecting effective SNPs, haplotyping one parent according to the SNP genotypes thereof, and constructing the haplotype of the other parent by reference to the embryos having a normal copy number, haplotyping the embryos having an abnormal copy number, and then classifying the haplotypes into translocation-carrying and non-translocation-carrying ones to determine the haplotyping results, determination of the carrying status of the embryo by haplotyping the embryos having a normal copy number, and then comparing with the haplotyping results to determine the translocation-carrying status in the embryo, and identifying the balanced translocation breakpoint in the embryo. The reference also does not teach that the effective SNP is homozygous in one parent and heterozygous in the other parent, or the length around the breakpoint is 2 × 105 - 5 × 106.
Treff et al. teaches a method for identifying a balanced translocation breakpoint in an embryo (Abstract), determining a balanced translocation-carrying status in an embryo (Objective), detecting SNPs around the breakpoint (Materials and Methods), selecting effective SNPs, haplotyping one parent according to the SNP genotypes thereof, and constructing the haplotype of the other parent by reference to the embryos having a normal copy number (Material and Methods), haplotyping the embryos having an abnormal copy number, and then classifying the haplotypes into translocation-carrying and non-translocation-carrying ones to determine the haplotyping results (Materials and Methods), determination of the carrying status of the embryo by haplotyping the embryos having a normal copy number, and then comparing with the haplotyping results to determine the translocation-carrying status in the embryo (Results), and identifying the balanced translocation breakpoint in the embryo (Results). Treff et al. further teaches that the effective SNP is homozygous in one parent and heterozygous in the other parent (Materials and Methods), the length around the breakpoint is 2 × 105 - 5 × 106.
Nilsen et al. teaches the number of the surrounding windows in step (5) is from 10 to 100 (Figure 2), and that the number of the surrounding windows in step (6) can be from 3 to 10 (page 7, column 1, para. 1).
Knott shows an example (page 492, column 2, para. 1) of using the trimean equation in claim 19 to quantitatively analyze electroencephalographic (EEG) signals for objectively describing the central impact of drugs administered to human subjects. Mean values have been argued to be inappropriate for describing one-sided, heavy-tailed data distributions, however this problem can be circumvented with the use of a non-parametric measure such as the ‘trimean’, which combines the median for robustness with the quartiles suitable for reflecting differences in the data distribution (page 492, column 2, para. 1), e.g., identifying the start and end breakpoints of the copy number variations on a chromosome.
Therefore, it would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Voet et al. to incorporate the teachings of Treff et al. in view of Nilsen et al. and Knott. One would have been motivated to incorporate the method taught by Treff et al. because the reference exemplifies the use of SNP array technology in conjunction with conventional copy number analysis to distinguish normal and balanced translocation carrier embryos. This would have accomplished the predictable result of providing couples with a balanced translocation an additional selection criterion when considering which embryo to transfer (Conclusion). One would have been motivated to incorporate the method taught by Nilsen et al. because the reference exemplifies the use of efficient algorithms for single- and multi-track copy numbers segmentation. This would have accomplished the predictable result of providing a coherent framework for unified and consistent handling of copy number segmentation problems arising from the growing variety of tools for measuring genomic copy numbers associated with genomic instability and an accumulation of gains and losses of DNA (Abstract). One would have been motivated to incorporate the method taught by Knott because the reference exemplifies the use of the trimean of the data to calculate a measure of central tendency. This would have accomplished the predictable result of providing a measure of the center of the distribution by weighting the median to emphasize center values while also still considering the outer lying values (page 492, column 2, para. 1).
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W. BAILEY whose telephone number is (571) 272-8170. The examiner can normally be reached Mon - Thurs 0730 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.W.B./Examiner, Art Unit 1671                                                                                                                                                                                                        /JOHN S BRUSCA/Primary Examiner, Art Unit 1672